      Case 2:18-cr-00422-SMB Document 889 Filed 02/14/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14
                          IN THE UNITED STATES DISTRICT COURT
15
                                FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                                No. CR-18-422-PHX-SMB
18                          Plaintiff,                  UNITED STATES’ NOTICE OF
                                                        INTENT TO OFFER BUSINESS
19             v.                                     RECORDS PURSUANT TO FEDERAL
                                                         RULE OF EVIDENCE 902(11)
20
     Michael Lacey, et al.,
21
                            Defendants.
22
23          Pursuant to Federal Rule of Evidence 902(11), the United States notices its intent to
24   use written certifications of business records in lieu of live testimony by record custodians
25   at trial. Attached as Exhibit A is a table that contains a list of certifications identified by
26   subpoena number, financial institution, Bates number, and BEGDOC, which is used to
27   locate the document in Relativity. These financial institution certifications have all been
28   previously disclosed to Defendants.         In the interest of efficiency, the identified
      Case 2:18-cr-00422-SMB Document 889 Filed 02/14/20 Page 2 of 2




 1   certifications will be used in lieu of live testimony.
 2          These certifications will also serve as the basis for a proposed stipulation to the
 3   admission of the certified bank records or a motion for a pretrial ruling by this Court
 4   pursuant to Federal Rule of Evidence 104(a), (b).
 5          Respectfully submitted this 14th day of February, 2020.
 6                                               MICHAEL BAILEY
                                                 United States Attorney
 7                                               District of Arizona
 8                                               s/ Andrew C. Stone_____
                                                 KEVIN M. RAPP
 9                                               MARGARET PERLMETER
                                                 PETER S. KOZINETS
10                                               ANDREW C. STONE
                                                 Assistant U.S. Attorneys
11
                                                 JOHN J. KUCERA
12                                               Special Assistant U.S. Attorney
13                                               BRIAN BENCZKOWSKI
14                                               Assistant Attorney General
                                                 U.S. Department of Justice
15                                               Criminal Division, U.S. Department of Justice

16                                               REGINALD E. JONES
                                                 Senior Trial Attorney
17                                               U.S. Department of Justice, Criminal Division
                                                 Child Exploitation and Obscenity Section
18
19                                 CERTIFICATE OF SERVICE
20          I hereby certify that on February 14, 2020, I electronically transmitted the attached
21   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
22   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
23   as counsel of record.
24
     s/ Andrew C. Stone
25   U.S. Attorney’s Office

26
27
28
                                                  -2-
Case 2:18-cr-00422-SMB Document 889-1 Filed 02/14/20 Page 1 of 11




           EXHIBIT A




                                1
     Case 2:18-cr-00422-SMB Document 889-1 Filed 02/14/20 Page 2 of 11



Attachment to Notice of Intent to Offer Records Pursuant to Fed. R. Evid. 902(11)


                                Certification(s)      Range of Records
Subpoena        Financial         BEGDOC         PRODUCTION PRODUCTION
   #           Institution                         BEGATT         ENDATT

16-04-211 &   Arizona Bank &       DOJ-BP-        DOJ-BP-            DOJ-BP-
 16-04-212         Trust          0004903627     0004903014         0004907979
                                   DOJ-BP-
                                  0004903628
16-04-231 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
              ING Financial
 16-04-232                        0004907980     0004907980         0004907980
                                   DOJ-BP-        DOJ-BP-            DOJ-BP-
 16-04-259     BitFinex.com
                                  0004907981     0004907981         0004907984
16-04-260 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
               BitFury.com;
 16-04-261                        0004907986     0004907985         0004907988
                                   DOJ-BP-        DOJ-BP-            DOJ-BP-
 16-04-262      Bitgo.com
                                  0004907989     0004907989         0004907991
16-04-264 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
                Bitpay.com
 16-04-265                        0004907997     0004907992         0004908016
16-04-266 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
              BitStamp.com
 16-04-267                        0004908032     0004908017         0004908034
                                   DOJ-BP-
                                  0004908033
16-04-268 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
                Circle.com
 16-04-269                        0004908035     0004908035         0004908094
                                   DOJ-BP-
                                  0004908086
16-04-270 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
              Coinbase, Inc.
 16-04-271                        0004908099     0004908095         0004908101
16-04-272 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
                CoinX.com
 16-04-273                        0004908102     0004908102         0004908102
16-04-274 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
                 Kraken
 16-04-275                        0004908182     0004908103         0004908193
16-04-276 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
                NetKi.com
 16-04-277                        0004908194     0004908194         0004908197
16-04-278 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
                PAXFUL
 16-04-279                        0004908286     0004908198         0004908340
16-04-280 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
                Ripple.com
 16-04-281                        0004908341     0004908341         0004908341
16-04-282 &   Wall of Coins /      DOJ-BP-        DOJ-BP-            DOJ-BP-
 16-04-283    Genitrust Inc.      0004908407     0004908343         0004910139
                                   DOJ-BP-
                                  0004908405
16-04-284 &                        DOJ-BP-        DOJ-BP-            DOJ-BP-
                Xapo.com
 16-04-285                        0004910140     0004910140         0004910143



                                         2
   Case 2:18-cr-00422-SMB Document 889-1 Filed 02/14/20 Page 3 of 11



                                DOJ-BP-      DOJ-BP-         DOJ-BP-
16-04-286     Enom.com
                               0004910144   0004910144      0004910162
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
16-04-287   Namecheap.com
                               0004910163   0004910163      0004910199
            Charles Schwab      DOJ-BP-      DOJ-BP-         DOJ-BP-
16-04-297
                & Co.          0004910201   0004910200      0004920393
                                DOJ-BP-
                               0004910202
            Charles Schwab      DOJ-BP-      DOJ-BP-         DOJ-BP-
16-04-296
                 Bank          0004920394   0004920394      0004920911
                                DOJ-BP-
                               0004920395
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
16-04-337       GoCoin
                               0004920958   0004920912      0004920963
                                DOJ-BP-
                               0004920963
            Dubuque Bank &      DOJ-BP-      DOJ-BP-         DOJ-BP-
16-04-382
                Trust          0004920965   0004920964      0004920972
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
16-04-383    Inwood Bank       0004920973   0004920973      0004921130
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
16-04-384
                Veritex        0004921181   0004921131      0004921443
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
16-04-489       ASCIO
                               0004902895   0004902872      0004903013
                                DOJ-BP-
                               0004902896
              AB Investor       DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-113
               Services        0004921628   0004921444      0004922497
             ADM Investor       DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-114
               Services        0004922498   0004922498      0004922669
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-115      Ally Bank
                               0004922670   0004922670      0004923089
            American Funds      DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-117
             Distributors      0004923094   0004923090      0004923097
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-118   APEX Clearing
                               0004923098   0004923098      0004923205
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-119    AXA Advisors
                               0004923210   0004923206      0004923214
             Bank of New        DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-120
             York Mellon       0004923215   0004923215      0004923226
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-121   Bank of the West
                               0004923227   0004923227      0004923238
             Barclays Bank      DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-122
               Delaware        0004923239   0004923239      0004924177
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-123       BB&T
                               0004924186   0004924178      0004924633
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-141     JetPay Corp.
                               0004930058   0004924634      0004930261
                                DOJ-BP-      DOJ-BP-         DOJ-BP-
17-04-143       BB&T
                               0004930262   0004930262      0004930263

                                      3
     Case 2:18-cr-00422-SMB Document 889-1 Filed 02/14/20 Page 4 of 11



              Capital Brokerage    DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-144
               (Genworth Life)    0004930264   0004930264     0004930415
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-145     Cetera Advisor
                                  0004930416   0004930416     0004930537
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-146     CitiGroup, Inc.
                                  0004930540   0004930538     0004930782
                                   DOJ-BP-
                                  0004930543
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-147    Colonial Savings
                                  0004931210   0004930783     0004931220
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-148     ComputerShare
                                  0004931221   0004931221     0004931244
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-149    CreditOne Bank
                                  0004931245   0004931245     0004931326
               Credit Union of     DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-150
                     TX           0004931327   0004931327     0004931517
                                   DOJ-BP-
                                  0004931517
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-151    De Lage Landen
                                  0004931518   0004931518     0004931530
               Desert Schools      DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-152
                   FCU            0004931646   0004931531     0004931648
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-153    Dividend Capital
                                  0004931649   0004931649     0004931684
17-04-154 &                        DOJ-BP-      DOJ-BP-        DOJ-BP-
                  Fidelity
 17-04-155                        0004931732   0004931685     0004931875
                                   DOJ-BP-
                                  0004931862
                                   DOJ-BP-
                                  0004931872
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-156     GreenDot Corp.
                                  0004931876   0004931876     0004931891
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-157    Jackson National
                                  0004931967   0004931892     0004931974
                                   DOJ-BP-
                                  0004931974
                LegacyTexas        DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-158
                   Bank           0004932479   0004931975     0004932489
                Liberty Life       DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-159
                 Assurance        0004932507   0004932490     0004932517
                                   DOJ-BP-
                                  0004932508
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-161     Meridian Bank
                                  0004932655   0004932655     0004932657
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-239      Merrick Bank
                                  0004932658   0004932658     0004932841
                                   DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-243         Motif
                                  0004932842   0004932842     0004933244
                New York           DOJ-BP-      DOJ-BP-        DOJ-BP-
 17-04-244
              Community Bank      0004933245   0004933245     0004933250

                                         4
   Case 2:18-cr-00422-SMB Document 889-1 Filed 02/14/20 Page 5 of 11



             Northern Trust      DOJ-BP-      DOJ-BP-        DOJ-BP-
17-04-246
               Company          0004933251   0004933251     0004933827
            SEI Private Trust    DOJ-BP-      DOJ-BP-        DOJ-BP-
17-04-248
                   Co.          0004933828   0004933828     0004933830
             Pennsylvania        DOJ-BP-      DOJ-BP-        DOJ-BP-
17-04-250
            State Employees     0004933831   0004933831     0004933832
                                 DOJ-BP-      DOJ-BP-        DOJ-BP-
17-04-251    Scottrade, Inc.
                                0004933834   0004933833     0004933835
             SIA Securities      DOJ-BP-      DOJ-BP-        DOJ-BP-
17-04-252
                 Corp.          0004933836   0004933836     0004933843
               Sanford C.        DOJ-BP-      DOJ-BP-        DOJ-BP-
17-04-253
            Bernstein & Co.     0004934028   0004933844     0004934899
                                 DOJ-BP-
                                0004934043
                                 DOJ-BP-      DOJ-BP-        DOJ-BP-
17-04-256   BDO USA, LLP
                                0004934900   0004934900     0004949545
                                 DOJ-BP-
                                0004934902
                                 DOJ-BP-
                                0004949545
                                 DOJ-BP-      DOJ-BP-        DOJ-BP-
17-04-313   BMO Harris Bank
                                0004951579   0004949546     0004951579
             BMO Harris          DOJ-BP-      DOJ-BP-        DOJ-BP-
S 5 10592
               Bank, NA         0004954766   0004951580     0004954769
            Branch Banking       DOJ-BP-      DOJ-BP-        DOJ-BP-
S 5 10629
             and Trust Co       0005017224   0005015025     0005017227
              U.S. Bank
S 5 10630      National          DOJ-BP-      DOJ-BP-        DOJ-BP-
              Association       0005023981   0005017228     0005023983
                                 DOJ-BP-      DOJ-BP-        DOJ-BP-
S 5 10941      Greenbank
                                0005024446   0005023984     0005024718
                                 DOJ-BP-
                                0005024452
                                 DOJ-BP-      DOJ-BP-        DOJ-BP-
S 5 10943    Western Union
                                0005024742   0005024719     0005024743
                                 DOJ-BP-      DOJ-BP-        DOJ-BP-
S 5 10944        HSBC
                                0005028188   0005024744     0005028189
                                 DOJ-BP-
                                0005028189
                                 DOJ-BP-      DOJ-BP-        DOJ-BP-
S 5 10945   Bank of America
                                0005030847   0005028190     0005031007
                                 DOJ-BP-      DOJ-BP-        DOJ-BP-
S 5 14196   Bank of America
                                0005031008   0005031008     0005033176
                                 DOJ-BP-
                                0005031034
                                 DOJ-BP-      DOJ-BP-        DOJ-BP-
S 5 14202   Bank of America
                                0005033299   0005033177     0005033568
                                 DOJ-BP-
                                0005033323


                                       5
    Case 2:18-cr-00422-SMB Document 889-1 Filed 02/14/20 Page 6 of 11



                                  DOJ-BP-
                                 0005033546
                                  DOJ-BP-
                                 0005033566
             National Bank of     DOJ-BP-      DOJ-BP-        DOJ-BP-
S 5 14203
                 Arizona         0005036114   0005033569     0005036121
                                  DOJ-BP-
                                 0005036115
                                  DOJ-BP-
                                 0005036116
                                  DOJ-BP-
                                 0005036117
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 00034    Prosperity Bank
                                 0005040379   0005036122     0005040379
             Republic Bank of     DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 00038
                 Arizona         0005040428   0005040380     0005040431
                                  DOJ-BP-
                                 0005040431
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 00039     Green Bank
                                 0005040503   0005040432     0005040509
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 03723   Bank of America
                                 0005043421   0005043421     0005043440
             Standard Charter     DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 03727
                    Bank         0005043470   0005043441     0005043470
                   Aquila         DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04310
             Distributions LLC   0005043471   0005043471     0005043494
             Ascensus Broker
R 18 04312    Dealer Service,     DOJ-BP-      DOJ-BP-        DOJ-BP-
                    Inc.         0005043563   0005043495     0005043565
               Black Creek
R 18 04314   Capital Markets,     DOJ-BP-      DOJ-BP-        DOJ-BP-
                    LLC          0005043624   0005043566     0005043639
                  Fidelity        DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04315
                Investments      0005043648   0005043640     0005043651
               First Fidelity     DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04316
                    Bank         0005043686   0005043652     0005043691
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04317    Midfirst Bank
                                 0005043747   0005043692     0005044236
                                  DOJ-BP-
                                 0005044073
               PlainsCapital      DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04318
                   Bank          0005044427   0005044237     0005044429
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04319    Compass Bank
                                 0005044430   0005044430     0005044474
                                  DOJ-BP-
                                 0005044451
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04468   Excel Title Group
                                 0005044475   0005044475     0005045128
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04469   Bank of America
                                 0005045130   0005045129     0005045187

                                        6
    Case 2:18-cr-00422-SMB Document 889-1 Filed 02/14/20 Page 7 of 11



                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04792   Bank of America
                                 0005045419   0005045188     0005045538
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04793    Comerica Bank
                                 0005045539   0005045539     0005045541
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04795    Live Oak Bank
                                 0005045586   0005045542     0005045699
             National Bank of     DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04796
                 Arizona         0005045700   0005045700     0005046500
                                  DOJ-BP-
                                 0005045702
                                  DOJ-BP-
                                 0005045703
                                  DOJ-BP-
                                 0005045998
                                  DOJ-BP-
                                 0005045999
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04797       Pershing
                                 0005046508   0005046501     0005046773
              Ally Bank/Ally      DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04801
                 Financial       0005046774   0005046774     0005046973
                                  DOJ-BP-
                                 0005046825
             National Bank of     DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04804
                 Arizona         0005046974   0005046974     0005047535
                                  DOJ-BP-
                                 0005046983
                                  DOJ-BP-
                                 0005047278
              Charles Schwab      DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04808
                & Co., Inc       0005047678   0005047536     0005047680
               Plains Capital     DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 04878
                   Bank          0005047871   0005047681     0005047873
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05022        SF Fire
                                 0005047912   0005047874     0005048107
                                  DOJ-BP-
                                 0005047914
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05108        BitPay
                                 0005048110   0005048108     0005048110
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05109       Bitstamp
                                 0005048113   0005048111     0005048134
                                  DOJ-BP-
                                 0005048114
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05111     Coinbase, Inc
                                 0005048136   0005048135     0005048141
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05112       GoCoin
                                 0005048191   0005048142     0005048297
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05113   The Kraken LLC
                                 0005048298   0005048298     0005048301
             First FS&L of San    DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05130
                    Rafael       0005048452   0005048302     0005048453

                                        7
    Case 2:18-cr-00422-SMB Document 889-1 Filed 02/14/20 Page 8 of 11



                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05133   Green Bank N.A.
                                 0005048509   0005048454     0005048511
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05187   JP Morgan Chase
                                 0005048512   0005048512     0005048512
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05335    Northern Trust
                                 0005049089   0005048513     0005049089
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05336    TD Ameritrade
                                 0005049324   0005049090     0005049568
                                  DOJ-BP-
                                 0005049327
                                  DOJ-BP-
                                 0005049568
              Ally Bank/Ally      DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05424
                 Financial       0005049569   0005049569     0005049573
              Ally Bank/Ally      DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05425
                 Financial       0005049574   0005049574     0005049578
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05426   AllianceBernstein
                                 0005049579   0005049579     0005051454
               Perkins Coie       DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05427
              Trust Company      0005051462   0005051455     0005051631
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05428    Coinbase, Inc.
                                 0005051632   0005051632     0005051633
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05430     Coinbase, Inc
                                 0005051634   0005051634     0005051635
                Bank of the       DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05433
                  Ozarks         0005051672   0005051636     0005051739
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05445    Umpqua Bank
                                 0005051779   0005051740     0005051783
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05609   Bank of America
                                 0005051788   0005051784     0005051994
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05610    E*Trade Bank
                                 0005051995   0005051995     0005052041
                                  DOJ-BP-
                                 0005051997
                                  DOJ-BP-
                                 0005051999
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05611    Live Oak Bank
                                 0005052086   0005052042     0005052199
              Principal Funds     DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05612
             Distributor, INC    0005052200   0005052200     0005052228
             Republic Bank of     DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05614
                    AZ           0005052703   0005052229     0005052826
             The Independent      DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05615
               Bankers Bank      0005052827   0005052827     0005052829
              UBS Financial       DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05617
                  Services       0005052830   0005052830     0005052831
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05841    LPL Financial
                                 0005053011   0005052832     0005053015
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 05948        PCBB
                                 0005053016   0005053016     0005053049

                                        8
    Case 2:18-cr-00422-SMB Document 889-1 Filed 02/14/20 Page 9 of 11



                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 06065   BMO Harris Bank
                                 0005053054   0005053050     0005053063
                Bank of New       DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 06067
                York Mellon      0005053064   0005053064     0005053088
                Bank of New       DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 06068
                York Mellon      0005053089   0005053089     0005053091
               Great Western      DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 06069
                   Bank          0005053118   0005053092     0005053118
               S & W Payroll
R 18 06119   Services, LLC dba    DOJ-BP-      DOJ-BP-        DOJ-BP-
                  Netchex        0005053119   0005053119     0005054830
              National Bank of    DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 06694
                  Arizona        0005055250   0005055250     0005055310
                                  DOJ-BP-
                                 0005055253
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 06695     Johnson Bank
                                 0005055311   0005055311     0005055449
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 07254     Pershing LLC
                                 0005055798   0005055450     0005055899
              Barclays Bank       DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 07538
                Delaware         0005055900   0005055900     0005056227
             Commercial Bank      DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 07540
               of California     0005056228   0005056228     0005056813
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 07541    Desert Financial
                                 0005056814   0005056814     0005056814
             Dime Community       DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 07542
                   Bank          0005056874   0005056815     0005056875
              First Republic      DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 07543
                   Bank          0005056957   0005056876     0005057037
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 07544   Grandpoint Bank
                                 0005057044   0005057038     0005057046
              OneAZ Credit        DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 07548
                 Union           0005057049   0005057047     0005057111
                                  DOJ-BP-
                                 0005057051
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 07550    TD Ameritrade
                                 0005057964   0005057112     0005057984
                                  DOJ-BP-
                                 0005057965
                                  DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 08072   BBVA Compass
                                 0005058114   0005057985     0005058123
              Gust Rosenfeld,     DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 09747
                    PLC          0005058124   0005058124     0005058126
              First American      DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 09749
              Title Company      0005060329   0005058127     0005060337
                Equity Title      DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 09750
               Agency, Inc.      0005060338   0005060338     0005060535
               Security Title     DOJ-BP-      DOJ-BP-        DOJ-BP-
R 18 09815
               Agency, Inc.      0005060536   0005060536     0005061085


                                        9
    Case 2:18-cr-00422-SMB Document 889-1 Filed 02/14/20 Page 10 of 11



                                    DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 09816    JP Morgan Chase
                                   0005061086   0005061086    0005061502
                                    DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 09817    JP Morgan Chase
                                   0005061503   0005061503    0005061504
              Fidelity National     DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 09818          Title          0005061505   0005061505    0005062145
                                    DOJ-BP-
                                   0005061506
              Becker & House,       DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 09819         PLLC            0005062293   0005062146    0005062293
                Clear Title
                 Agency of          DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 09820        Arizona          0005062294   0005062294    0005062515
                                    DOJ-BP-
                                   0005062424
                                    DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 09821      Empire West        0005062524   0005062516    0005062911
                                    DOJ-BP-
R 18 09821
                   PCBB            0005062914
               Navajo County        DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 010109
              Assessor's Office    0005040510   0005040510    0005040555
              Maricopa County       DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 010111
              Assessor's Office    0005040714   0005040556    0005040718
              Coconino County       DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 010112
              Assessor's Office    0005040750   0005040719    0005040758
                                    DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 010113    Country Bank
                                   0005041013   0005040759    0005041066
                                    DOJ-BP-
                                   0005041014
              Maricopa County       DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 010389
              Treasurer's Office   0005041195   0005041067    0005041436
                                    DOJ-BP-
                                   0005041435
               USAA Federal         DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 010391
               Savings Bank        0005041531   0005041437    0005041539
                                    DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 011040   BBVA Compass
                                   0005041540   0005041540    0005041542
                                    DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 011973   Bank of America
                                   0005041548   0005041548    0005041786
               Ally Bank/Ally       DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 011978
                  Financial        0005041788   0005041787    0005041814
                                    DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 011988   Synchrony Bank
                                   0005041991   0005041815    0005042034
              Republic Bank of      DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 011990
                  Arizona          0005042035   0005042035    0005042174
                                    DOJ-BP-      DOJ-BP-       DOJ-BP-
R 18 011992   Nationwide Bank
                                   0005042179   0005042175    0005042203
                                    DOJ-BP-
                                   0005042181


                                          10
    Case 2:18-cr-00422-SMB Document 889-1 Filed 02/14/20 Page 11 of 11



                                  DOJ-BP-      DOJ-BP-         DOJ-BP-
R 18 011996    Goldman Sachs
                                 0005042216   0005042204      0005042427
                                  DOJ-BP-
                                 0005042219
              Dime Community      DOJ-BP-      DOJ-BP-         DOJ-BP-
R 18 011997
                   Bank          0005042428   0005042428      0005042476
                                  DOJ-BP-      DOJ-BP-         DOJ-BP-
R 18 011998    Compass Bank
                                 0005042477   0005042477      0005042481
                                  DOJ-BP-      DOJ-BP-         DOJ-BP-
R 18 011999     Capital One
                                 0005042782   0005042482      0005042801
               Barclays Bank      DOJ-BP-      DOJ-BP-         DOJ-BP-
R 18 012000
                 Delaware        0005042802   0005042802      0005042938
                Wine Cellar       DOJ-BP-      DOJ-BP-         DOJ-BP-
R 18 012412
                  Experts        0005042939   0005042939      0005042955
                                  DOJ-BP-      DOJ-BP-         DOJ-BP-
R 18 012414    Discover Bank
                                 0005042997   0005042956      0005042997
                                  DOJ-BP-      DOJ-BP-         DOJ-BP-
R 19 00845
               Umpqua Bank       0005062998   0005062918      0005063009
                                  DOJ-BP-
                                 0005063003
              Republic Bank of    DOJ-BP-      DOJ-BP-         DOJ-BP-
R 19 00914
                    AZ           0005063010   0005063010      0005063064
                                  DOJ-BP-      DOJ-BP-         DOJ-BP-
R 19 00940
              American Express   0005063066   0005063065      0005063075
              National Bank of    DOJ-BP-      DOJ-BP-         DOJ-BP-
R 19 00941
                  Arizona        0005063077   0005063076      0005063416
                                  DOJ-BP-
                                 0005063079
                                  DOJ-BP-      DOJ-BP-         DOJ-BP-
R 19 00942
                  PayPal         0005063417   0005063417      0005063421
                                  DOJ-BP-      DOJ-BP-         DOJ-BP-
R 19 00943
              JP Morgan Chase    0005063422   0005063422      0005064391
                                  DOJ-BP-
                                 0005063426
              Community First     DOJ-BP-      DOJ-BP-         DOJ-BP-
R 19 00944
               Credit Union      0005064392   0005064392      0005064403
                                  DOJ-BP-
                                 0005064398
                                  DOJ-BP-      DOJ-BP-         DOJ-BP-
R 19 00945
               Bank of Marin     0005064429   0005064404      0005064455
                                  DOJ-BP-      DOJ-BP-         DOJ-BP-
2016R08754      Wells Fargo
                                 0005064508   0005064510      0005064512
              Texas Bank and      DOJ-BP-      DOJ-BP-         DOJ-BP-
2016R08754
                  Trust          0005064510   0005064456      0005064509




                                        11
